Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20180250837, Dias Baptista.
Regarding Claim 1, Dias Baptista discloses a cutting device, comprising: a first housing member (fig. 1, housing half 2A) having an actuating aperture (2a3) that extends through an entire thickness of the first housing member (fig 1, and fig 3); a second housing member (2B) that is removably attachable to the first housing member to form a housing (par 0034); and a cutting assembly (combination of parts 3, 5, LM and 8) that is movably disposed in the housing (par 0035), the cutting assembly including an urging member (8), an actuating member (5) that is movably disposed in the actuating aperture (par 0035), a cutting member (LM), and a body member (3) that are movable relative to the housing (par 0035-0039); wherein the housing includes a first recess, a second recess, a third recess, and a fourth recess (see annotated fig 3 below); 

    PNG
    media_image1.png
    478
    630
    media_image1.png
    Greyscale

wherein the actuating member includes a first protrusion (portion of top protrusion 5a in fig 3 which faces recesses r1 and r2) that is selectively receivable in the first recess and in the second recess (par 0035), and a second protrusion (portion of bottom protrusion 5a in fig 3 which faces recesses r1 and r)) that is selectively receivable in the third recess and in the fourth recess (par 0035); wherein the urging member (8) biases the actuating member toward the first, second, third, and fourth recesses (fig 3A, par 0034-0035); wherein a width of the actuating aperture extending through the entire thickness is greater than a width of a top surface of the actuating member (as seen in fig 3A); and wherein the body member includes a plurality of apertures configured to receive a plurality of body member protrusions of the actuating member (apertures in part 3 shown in annotated fig 3 below, which receive portions of protrusions 5a which correspond to said apertures in part 3).

    PNG
    media_image2.png
    608
    469
    media_image2.png
    Greyscale


Regarding Claim 2, wherein the cutting member is retracted within the housing in a retracted position when the first protrusion is received in the first recess and the second protrusion is received in the third recess, and the cutting member is extended out of the housing in an extended position when the first protrusion is received in the second recess and the second protrusion is received in the fourth recess (par 0035-0038). 

Regarding Claim 4, when the cutting member is in the extended position, the urging member biases the first protrusion into the second recess and biases the second protrusion into the fourth protrusion (par 0035).  
Regarding Claim 5, the plurality of apertures (in the body 3) includes a first aperture and a second aperture (see annotated fig 3 above) and the plurality of body member protrusions (portions of protrusions 5a that extend into the apertures) includes a first body member protrusion (portion of top protrusion 5a which faces the body 3) configured to be received in the first aperture and a second body member protrusion (par 0035) configured to be received in the second aperture (par 0035); the first aperture is spaced away from the second aperture (fig 3); and-3-Customer No. 94,884Attorney Docket No. 16468.022 Application No. 16/155,240the urging member (8) is disposed between the first body member protrusion and the second body member protrusion (fig 3).  
Regarding Claim 6, the actuating member (5) is movable relative to the body member based on the plurality of body member protrusions being slidably received in the plurality of apertures (fig 3, since the member 3 moves based on the actuating member’s connectivity attachment there to); and the first recess, the second recess, the third recess, and the fourth recess are formed in a wall portion of the first housing member that forms the actuating aperture (fig 3).  
Regarding Claim 7, when the actuating member moves toward the body member, the urging member is compressed (par 0034-0035), and when the actuating member moves away from the body member, the urging member is uncompressed (par 0034-0035); the third recess and the fourth recess are disposed on an opposite side of the actuating aperture from the first recess and the second recess (fig 3); and  the first protrusion, the second protrusion, the first body member protrusion, the second body member protrusion, and the urging member are aligned (fig 1 and 3).  

Regarding Claim 9, the device further comprises a locking assembly that selectively locks the first housing member to the second housing member (par 0034); wherein a perimeter portion of the first housing member is attachable to the second housing member (fig 1 and par 0034); and wherein the actuating aperture (2a3) is disposed at a central portion of the first housing member that is disposed away from the perimeter portion (fig 1).  
Regarding Claim 11, the urging member is a potential-energy-storing member (since it is a compression spring) that is disposed below a central portion of the top surface of the actuating member (fig 3a and fig 3).  
Regarding Claim 13, a tab portion of the cutting assembly (tabs extending out of housing  parts 3A and 3B) is received in a slot portion (interior portions of body parts 2A and 2C) of the housing when the cutting member is extended out of the housing in an extended position (Fig 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dias Baptista in view of USPGPUB 6553674, Budrow.
Regarding Claim 14, Dias Baptista discloses a method for using a cutting device, comprising: removably attaching a first perimeter portion of a first housing member to a second perimeter portion of a second housing member to form a housing (par 0034, fig 1), the first housing member (2A) having an actuating aperture (2a3) that is disposed away from the first perimeter portion (fig 1); selectively unlocking the first housing member from the second housing member via the locking member that is movable; movably disposing a cutting assembly in the housing based on pressing an actuating member of the cutting assembly, the actuating member movably disposed in the actuating aperture; selectively moving the cutting assembly between an extended position and a retracted position based on pressing the actuating member in an actuating direction, which selectively removes a first protrusion of the actuating member from a first recess and a second recess of the housing, selectively removes a second protrusion of the actuating member from a third recess and a fourth recess of the housing, selectively moves a first body member protrusion of the actuating member in a first aperture of the body member, and selectively moves a second body member protrusion of the actuating member in a second aperture of the body member; and biasing the actuating member with an urging member in an urging direction that is substantially opposite to the actuating direction.
Dias Baptista lacks selectively locking the first housing member to the second housing member via a locking member that is movable relative to the first housing member and the second housing member.
Budrow discloses a retractable utility knife assembly with two connectable body parts 14 and 16 (fig 10), analogous to the connectable body part retractable cutting assembly of Dias Baptista, and of the present invention, and discloses that in such a retractable cutting assembly it is known to selectively lock the first housing member to the second housing member via a locking member (bolt 22 and set screw 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by selectively locking the first housing member to the second housing member via a locking member that is movable relative to the first housing member and the second housing member in order to selectively secure the parts together as taught in Budrow.
Regarding Claim 15, the Dias Baptista device further comprises removably attaching a cutting member (Fig 1, LM) to the cutting assembly when the first and second housing members are unlocked and detached from each other (par 0038).  
Regarding Claim 16, Dias Baptista also discloses selectively removing the first protrusion of the actuating member from the first recess and the second recess, selectively removing the second protrusion of the actuating member from the third recess and the fourth recess, selectively moving the first body member protrusion of the actuating member in the first aperture, and selectively moving the second body member protrusion of the actuating member in the second aperture of the body member includes pressing the actuating member with an actuating force in the actuating direction that is greater than an urging force applied in the urging direction by the urging member (par 0034-0036).  
Regarding Claim 17, Dias Baptista discloses a scraper (since the utility knife may be used for scraping), comprising: a first housing member (2A) having an actuating aperture (2a3) that extends through a thickness of the first housing member (fig 1 and fig 3); a second housing member (2B) that is removably attachable to the first housing member to form a housing (par 0034-0035); a scraping assembly (combination of parts 3, 5, 8, and LM) that is movably disposed in the housing (par 0034-0035 and 0040), the scraping assembly including an urging member (8) and an actuating member (5) that is movably disposed in the actuating aperture (par 0036); and a scraping member (LM) that is removably attachable to the scraping assembly (par 0038); wherein the housing includes a first plurality of recesses ; and wherein the actuating member includes a plurality of body member protrusions that are spaced apart (portions of parts 5a that face into and interact with the body member 3).
Dias Baptista lacks a locking assembly including a movable locking member that selectively locks the first housing member to the second housing member.
 Budrow discloses a retractable utility knife assembly with two connectable body parts 14 and 16 (fig 10), analogous to the connectable body part retractable cutting assembly of Dias Baptista, and of the present invention, and discloses that in such a retractable cutting assembly it is known to selectively lock the first housing member to the second housing member via a locking member (bolt 22 and set screw 20) that is movable relative to the first housing member and the second housing member (col. 2, lines 50-65), in order to selectively secure the parts together, col. 2, lines 50-65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by including a locking assembly including a movable locking member that selectively locks the first housing member to the second housing member in order to selectively secure the parts together as taught in Budrow.
Regarding Claim 18, the urging member (8) is a spring that is disposed in the actuating aperture (2a3) between a body member of the scraping assembly and the actuating member (fig 3A); and the body member (3) includes a plurality of apertures configured to receive the plurality of body member protrusions (see annotated fig 3 below).

    PNG
    media_image2.png
    608
    469
    media_image2.png
    Greyscale


Regarding Claim 20, a front portion of the scraper has round corner portions (annotated fig 4 below).  

    PNG
    media_image3.png
    405
    477
    media_image3.png
    Greyscale

Regarding Claim 21, the scraping assembly includes a protrusion (fig 1, magnet 7), which is receivable in an aperture of the scraping member (par 0038 and fig 1), and a plurality of portions that are receivable in a plurality of recesses of the scraping member (portions of assembly which are received by the top rounded recesses in the part LM).  
Regarding Claim 22, the Dias Baptista assembly includes a plurality of tabs of the scraping assembly (4a/4f) are respectively received in a plurality of slots (interior recessed portions of the housing which receive the scraping assembly) of the housing when the scraping member is extended out of the housing in an extended position (since the tabs are received at all times, including when the assembly is extended).  
Regarding Claim 23, the plurality of body member protrusions extend vertically down in a first direction from a bottom surface of the actuating member that faces an upper surface of the body member at which the plurality of apertures are disposed (fig 3); and the plurality of protrusions extend .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dias Baptista in view of USPGPUB 20160167239, Gallegos.
Regarding Claim 10, the Dias Baptista assembly discloses all the limitations of Claims 1 and 17 ass discussed above. 
Also per Claim 10, Dias Baptista also discloses the actuating member and a portion of a top surface of the body member form a movable surface visible through the actuating aperture (see fig 1).
Dias Baptista lacks the cutting member including Zirconium Oxide.-4-Customer No. 94,884 Attorney Docket No. 16468.022 Application No. 16/155,240
Gallegos discloses a retractable utility knife assembly, analogous to the retractable cutting assembly of Gilbert, and discloses that in such retractable cutting assemblies that it is known to construct the cutting assembly partly out of a ceramic, specifically, a ceramic zirconium oxide material, since that is a suitable material for working on materials to be cut, par 0081.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by making the cutting assembly thereof at least partly out of ceramic being zirconium oxide in order to make the cutter out of material that is suitable for cutting as taught in Gallegos.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dias Baptista in view of Budrow and further in view of Gallegos.
Regarding Claim 19, Dias Baptista as modified by Budrow discloses all the limitations of Claim 17 as discussed above. 
Dias Baptista also includes the first plurality of recesses and the second plurality of recesses are disposed in a wall portion of the first housing member that forms the actuating aperture (fig 3); and 
Dias Baptista lacks the scraping member being a ceramic member. 
Gallegos discloses a retractable utility knife assembly, analogous to the retractable cutting assembly of Gilbert, and discloses that in such retractable cutting assemblies that it is known to construct the cutting assembly partly out of a ceramic, since that is a suitable material for working on materials to be cut, par 0081.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by making the cutting assembly thereof at least partly out of ceramic in order to make the cutter out of material that is suitable for cutting as taught in Gallegos.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/14/21, with respect to the rejection(s) of claim(s) 1-11 and 13-21 under 35 USC 103 have been fully considered and are persuasive, with respect to the Claims as now amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dias Baptista.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/24/2021